Or Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
	In claim 1, lines 13-15, the reference to the intermediate portion defining an application diameter “at least at said axial symmetry plane” is not described in the parent prior filed application and therefore would be new matter, there being no indication in the prior application that this application diameter need only be “at least” at the axial symmetry plane.  Accordingly, the claims are not entitled to the benefit of the parent/prior application (MPEP 211.05) and therefore a prior art rejection over the parent/prior application is currently applicable and will follow below.
	It is additionally noted that if the new matter in claim 1 relative to the parent application is instead removed, then the application data sheet and continuing data in the specification would be objected to as it should define that this application is a Division not a Continuation.
Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 8, lines 5-6, no antecedent has been established for “said at least one carcass sleeve.”
	In claim 14, line 2, no antecedent has been established for “said at least one carcass ply.”
	In claim 16, no antecedent has been established for “each auxiliary shaping member”.
	The remaining clams are rejected by virtue of dependency.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mancini et al. (US 2016/0144583).
	Mancini corresponds to the parent application and is available as prior art for the reasons already detailed above.  Mancini explicitly and clearly discloses each of the claimed features and also discloses an application diameter presented by the intermediate portion with figs. 1-2 suggesting that the application diameter D1 is present at what would be understood to be the axial symmetry plane.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marchini et al. (US 2011/0072664) taken in view of Fabris et al. (US 5,116,449).
	Marchini discloses an apparatus for building tires comprising forming devices comprising laying devices for laying consecutive strip elements on a deposition surface of a building drum (paragraphs [0119]- [0120]).  Marchini does not however teach a deposition surface configured as claimed.
	Fabris teaches that to form a carcass of a sealant tire, it is desirable to modify a building drum to include a groove with contoured opposed sidewalls that would provide tapered frustoconical zones from terminal portions on either side of a smaller diameter intermediate portion to allow a completed carcass to be formed and removed without damaging the sealant strip - note esp. fig. 3 and col. 2, lines 16-44.  To modify the Marchini drum to include a groove with tapered frustoconical zones on either side of a smaller diameter intermediate portion would therefore have been obvious in order to enable formation of a sealant tire that can be better formed and removed without damage.  An apparatus as defined in claim 1 would therefore have been obvious.
	As to claim 2, the deposition surface of the drum would be substantially relatively smooth and continuous, it being noted that Fabris also indicates that the contours can be smooth and continuous (col. 2, lines 1-15).  As to claim 3, note paragraph [0127] of Marchini suggesting coiling devices.  As to claim 4, Fabris discloses that the groove sides are tapered at 15° to 80° with a groove depth corresponding approximately to the thickness of the sealant (e.g. abstract; col. 2, lines 16-32).  Fabris further indicates that a typical sealant layer is 0.2 cm to 2.0 cm thick (col. 1, lines 25-26).  Although Fabris does not specifically directly reference the axial size of the frustoconical tapered zones, given the suggestion of an angle of 15° to 80° coupled with a depth equal to the sealant and thus 2-20 mm, an axial size within the claimed 10-100 mm range would have been consistent and obvious following the Fabris teachings (e.g. a 45° taper would provide an axial width equal to the depth and thus equal to 2-20 mm, substantially overlapping the claimed range with smaller angles even more clearly and completely covering the claimed range.  As to claim 5, given the above discussion with respect to claim 4, a groove depth of 2-20 mm would correspond to a diameter difference of 4-40 mm, the claimed 2-50 times this difference likewise being consistent and obvious following the Fabris teachings of a 2-20 mm depth and 15° to 80° angle.  As to claims 6-7, as already noted, Fabris suggests a groove depth of 2-20 mm which would correspond to a diameter difference of 4-40 mm, this overlapping and thereby rendering obvious the claim 7 range for some typical sealant layer thicknesses and thus drum groove diameters.  Given this overlap and that diameter differences would govern the circumference differences, the claim 6 range would likewise have been obvious for typical tire sizes for which it would have been obvious to build.  As to claims 8-9, note auxiliary support members 22 in Marchini.  As to claims 10-11, note paragraphs [0128]-[0132] of Marchini suggesting outer sleeve forming devices and assembling/shaping devices.  As to claims 12-14, note auxiliary shaping members (31) of Marchini.  As to claims 15-17, note connecting members (23) of Marchini that engage the auxiliary support and shaping members (paragraph [0140]).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	D’Oria et al. (US 2014/0345784) is another example of a groove with tapered ends in a tire drum (esp. fig. 5) but is at present no more relevant than the applied prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
June 12, 2022